Citation Nr: 0602578	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  00-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
multiple sclerosis of the left lower extremity, currently 
rated 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
multiple sclerosis of the right lower extremity, currently 
rated 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
multiple sclerosis to the left side of face, currently rated 
10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
multiple sclerosis of the cervical spine, currently rated 10 
percent disabling.

5.  Entitlement to an increased evaluation for 
depression/mood disorder as a residual of multiple sclerosis, 
currently rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to December 1995. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to an increased evaluation for multiple 
sclerosis, which was then assigned a 30 percent evaluation.  
This same rating decision denied the veteran entitlement to 
service connection for bilateral visual disturbance as 
secondary to his service-connected multiple sclerosis.  The 
veteran also appealed that determination.  A subsequent RO 
rating action in December 2000 granted the veteran service 
connection for service connection for optic nerve pallor as 
secondary to his multiple sclerosis and rated this disorder 
as 10 percent disabling, effective from August 1997 and 40 
percent disabling from November 1999.  The veteran did not 
appeal this determination.  Consequently the Board will not 
address this issue herein.  It is however noted, that a more 
recent RO rating action dated in November 2004 increased the 
disability evaluation of this disorder from 40 percent 
disabling to 70 percent disabling, effective from February 
2003.  Also, in this same rating action, the RO terminated 
the overall evaluation for multiple sclerosis, effective in 
September 1999 and individually rated each residual of the 
veteran's multiple sclerosis.  The veteran was then assigned 
a 20 percent evaluation for residuals of multiple sclerosis 
of the left lower extremity; a 20 percent evaluation for 
residuals of multiple sclerosis of the right lower extremity; 
a ten percent evaluation for residuals of multiple sclerosis 
to the left side of face; a ten percent evaluation for 
residuals of multiple sclerosis of the cervical spine; and a 
ten percent evaluation for residuals of multiple sclerosis to 
include depression/mood disorder.

This case was previously before the Board and, in July 2003, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 

FINDINGS OF FACT

1. The medical evidence of record shows that the peripheral 
neuropathy in the right lower extremity primarily manifests 
sensory disturbances with significant loss of sensation to 
the lower leg and complaints of weakness.

2. The medical evidence of record shows that the peripheral 
neuropathy in the left lower extremity primarily manifests 
sensory disturbances with significant loss of sensation to 
the lower leg and complaints of weakness.

3. The veteran's service-connected left facial nerve 
paralysis is presently manifested by moderate incomplete 
paralysis of the seventh cranial nerve.

4. The veteran's cervical spine is manifested primarily by 
MRI findings consistent with multiple sclerosis at the upper 
cervical spinal cord and discomfort when the head is flexed 
forward due to a persistent Lhermitte's sign.

5. The veteran's depression is not manifested by more than 
mild occupational and social impairment.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 20 
percent for service-connected peripheral neuropathy of the 
right lower extremity as a residual of multiple sclerosis 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 
8018-8520 (2005).

2. The schedular criteria for a rating in excess of 20 
percent for service-connected peripheral neuropathy of the 
left lower extremity as a residual of multiple sclerosis have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8520 
(2005).

3. The schedular criteria for a rating in excess of 10 
percent for left facial nerve paralysis as a residual of 
multiple sclerosis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2005).

4.  The schedular criteria for an evaluation in excess of 10 
percent for a cervical spine disorder as a residual of 
multiple sclerosis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5290 (effective prior to September 
26, 2003) and Diagnostic Code 5237 (effective after September 
26, 2003).

5. The schedular criteria for an evaluation in excess of 10 
percent for depression as a residual of multiple sclerosis 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an April 2000 statement 
of the case and a supplemental statements of the case dated 
in December 2000, July 2001, and November 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in March 2001, August 2003, 
December 2003, and November 2005, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument. The Board 
particularly notes that this claim was previously remanded to 
RO for further development, but that development has been 
frustrated by appellant's failure to report for scheduled VA 
examinations in connection with his claim.  A claimant, in 
pursuing his appeal, has some responsibility to cooperate in 
the development of his claim, and the duty to assist is not a 
one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991). 
Here, the veteran has failed on two occasions, in August 2004 
and January 2005, to report for medical examination.  When a 
claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  When the examination was scheduled in conjunction 
with a claim for increase, the claim shall be denied. 38 
C.F.R. § 3.655(a)(b) (2005). There is no reason to believe 
that further remand at this point would result in obtaining 
evidence where the previous remand has failed to do so; 
remands that would only result in placing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
However, in order to afford the veteran every benefit in this 
matter, the Board will adjudicated the benefits sought based 
on the evidence of record.

 The Board notes that the above noted VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

VA medical records show that in June 1997 the veteran was 
noted to have undergone a workup for presumed multiple 
sclerosis.  He was found at that time to have a left pontine 
lesion, some left facial fifth and seventh nerve deficits as 
well as right body and extremity paresthesias.  He was 
further noted to be mildly depressed relative to his presumed 
diagnosis and prognosis.

Service connection for multiple sclerosis was established by 
an RO rating action dated in August 1997.  This disorder was 
rated 30 percent disabling, effective from August 1997 under 
Diagnostic Code 8018 of VA's Schedule for Rating Disabilities 
(Rating Schedule).

The veteran was afforded a VA neurological examination in 
September 1997.  On this examination the veteran reported 
that in May 1997 he suddenly developed numbness over the 
right side of his forehead, which, in several days, spread 
across the forehead and down the left side of the face, then 
spread into the top of his head.  He then reported losing 
hearing in his left ear, followed by numbness involving the 
right side of his body and dimness of vision.  He reported 
that he was hospitalized at a private medical facility where 
diagnostic testing resulted in a diagnosis of multiple 
sclerosis.  He was not treated specifically and his symptoms 
cleared.  He reported that he had a subsequent relapse of his 
numbness and particularly a relapse of his vision blurring.  
Neurologic examination disclosed an alert individual with no 
sign of organic mental dysfunction.  Cranial nerve 
examination demonstrated an estimated visual acuity at 20/70 
in the left eye and 20/40 in the right eye.  Pupil responses 
were normal to direct light and consensual response.  There 
was a suggestion of a Margus Gunn phenomenon in the right 
pupil but it was not at all definite.  Ocular motility and 
visual field examination was normal.  Facial sensation, 
muscles of mastication and muscles of facial expression were 
all normal.  Speaking, swallowing, and tongue mobility were 
all normal.  Lateral rotation of the head to the left and 
right as well as forward and backward extension and flexion 
were normal.  Motor system examination demonstrated a normal 
muscle mass, tone, strength, station, gait and coordination.  
Primary sensory modalities were normal.  Tendon reflexes were 
symmetrical and there were no pathological reflexes.  The 
examiner concluded that the diagnosis of multiple sclerosis 
is possible.  He added that at present the veteran's degree 
of impairment is minimal and largely secondary to his 
complaints of vision disturbance.

A VA neurological note dated in June 1999, recorded that 
since the veteran's diagnosis of multiple sclerosis in 1997, 
he has experienced episodic numbness in the fingers of both 
hands and more recently numbness in the left upper thorax 
lasting two to three days as well as recent numbness of the 
left side of the tongue and left lower face lasting two to 
three days.  It was further noted that the veteran was 
transiently lost to follow up in the neurology clinic, as he 
had remained asymptomatic for about one year.  On 
examination, the veteran was noted to be in no acute 
distress.  He had full visual fields.  Visual acuity was 
20/50-1, bilaterally.  He had altered sensation in his left 
upper face in the first and second divisions of the 
trigeminal nerve to light touch and to sharp stick.  Motor 
jaw appeared intact.  He had minimal left central lower 
facial weakness.  He had diminished hearing in the left ear.  
The lower cranial nerves appeared intact.  Motor strength was 
5/5 in all four limbs.  Tone was normal in all four limbs.  
Tendon reflexes were 1+ and symmetrical in both upper 
extremities, 1+ at both knees with a 2+ right Achilles and a 
1+ left Achilles reflex.  He had no rombergism and no tandem 
gait ataxia.  There were no sensory deficits on the trunk or 
extremities.  On a follow-up evaluation in September 1999 it 
was noted that an MRI done in July 1999 showed a progression 
of lesions.  The veteran reported general fatigue as well as 
pain and weakness in both legs.  It was noted that from 
previous attacks that the veteran was left with deafness in 
the left ear and decreased vision in both eyes. Examination 
showed right eye visual acuity of 20/70 and left eye visual 
acuity of 20/100 with optic nerve card test.  Muscle stretch 
reflexes were 0 in the upper extremities, and + in both 
knees, and ankles.  There were plantar reflexes in flexion, 
bilaterally.

On VA neurological examination in October 1999, the veteran 
was alert, fully oriented and had no language disturbance.  
Cranial nerve examination demonstrated normal pupil 
responses, full extraocular mobility, full visual fields, and 
no abnormality in optic fundus examination.  There was no 
asymmetry of facial muscle function.  Jaw strength was good.  
There was some minor asymmetry of sharpness with pinprick 
being more acute on the left side of the face than on the 
right side.  Jaw jerk was absent.  The veteran swallowed 
well.  His tongue was in midline and he had no dyarthria or 
dysphagia.  Motor strength examination demonstrated a normal 
muscle mass, tone, and strength.  Station and gait were 
normal.  Coordination testing demonstrated no ataxia, tremor, 
or dysmetria.  Tendon reflexes were asymmetrical.  No 
pathological reflexes were present.  

The veteran was hospitalized at a private medical facility in 
April 2001 for IV steroids due to progressive cognitive 
deterioration, gaze disturbance and gait dysfunction.  
Physical examination afforded the veteran during this 
hospitalization noted that the veteran was a well-built, 
healthy appearing individual of stated age.  He had no 
aphasia or agnosia.  There was no apparent visual field 
defect.  Bilateral ocular dysmetria was noted.  Left facial 
weakness and reduced light touch to pinprick was also noted.  
The tongue was midline.  Gait was ataxic.  He had 
discoordination of the left arm.  There was no definite 
sensory level.  Spasticity of lower extremity was noted with 
a left extensor plantar response.

On a follow-up evaluation in May 2001, the veteran complained 
of constipation.  He also reported recently experiencing a 
persistent Lhermitte's sign (the development of sudden, 
transient, electric-like shocks spreading down the body when 
the head is flexed forward).  The veteran reported no 
additional changes with respect to syncope, seizure, visual 
disturbance, headache, vertigo, hearing loss, dysphagia, 
focal sensori-motor impairment, or sphincter dysfunction.  It 
was noted on examination that the veteran was articulate 
without aphasia.  There was no obvious apraxia, agnosia, or 
neglect.  There was no obvious visual impairment or frank 
gaze disconjugation.  There was no apparent dysphagia or 
dysarthria.  There was no apparent neck muscle weakness.  
Motor function was unchanged.  Gait was unchanged.  There was 
no myoclonus or asterixis.  There was no apparent ataxia or 
postural instability.  A mild Lhermitte's sign was noted on 
examination.

VA hospitalized the veteran in February 2003 for IV treatment 
due to an exacerbation of his multiple sclerosis.  He 
reported worsening vision of 2 weeks duration and sensations 
of vibrations running from his cervical spine to his feet and 
elicited by forward flexion of his head or bending over.   He 
was noted on admission to have 20/400 vision in the left eye 
and 20/200 in the right as tested by an optic nerve card.  
There was impaired gaze to the left and incomplete adduction 
of the eye when looking right associated with right eye 
nystagmus.  Forward flexion of the head elicited Lhermitte's 
sign. During the course of his hospitalization the veteran 
was noted on neurological examination to have right medial 
rectus palsy, right eye nystagmus with lateral gaze, left 
lateral rectus palsy in addition to a positive Lhermitte's 
sign. The veteran received a four day course of IV 
methylpredinsolone.  His treatment course proceeded without 
event and he was considered to be stable for discharge on the 
fourth hospital day.  

In August 2003, the veteran presented for follow-up of his 
multiple sclerosis.  It was noted that back in February 2003 
the veteran had a course of methylprednisolone and that his 
situation had stabilized since then.  He still complained of 
generalized fatigue but there has been improvement in the 
extraocular movements and in the numbness of his face.  It 
was noted on examination that the veteran could walk without 
difficulty.  There was mild difficulty with tandem gait.  
There was good strength in the lower extremities.  In the 
upper extremities, the right upper extremity was slightly 
weaker than the left.  Muscle strength reflexes were 1+ in 
both biceps, both knees, and both ankles and 0 in both 
brachioradialis.  Cranial nerves showed visual acuity with 
the optic nerve card was 20/100 left eye and 20/200 right eye 
although this was maximum effort.  It was noted that he still 
has the sensation of vibration going down the arm when he is 
flexing the neck.  The extraocular movements were intact and 
sensation in the face was normal.

In September 2003, the veteran was rehospitalized for an 
exacerbation of his multiple sclerosis.  The veteran reported 
changes in vision and bilateral lower extremity numbness 
without weakness.  It was noted that exacerbations were the 
same symptoms without worsening of exacerbations or residual 
deficits except for residual blurriness of vision.  The 
veteran denied any current pain but stated that his legs will 
start to hurt the longer they are numb. It was noted that he 
was having difficulty of gait secondary to numbness of legs.  
On neurological examination visual acuity of the left eye was 
20/200 and visual acuity of the right eye was 20/100 on 
formal vision testing.  There was very subtle left facial 
weakness otherwise cranial nerves II-XII were intact.  There 
was no nystagmus.  The veteran was noted to have EOMI 
(extraocular muscles intact) and PERRL (pupils equal, round, 
reactive to light and accommodation).  There were 
normoreflexic upper and lower extremities.  Motor strength 
was 4/5 in both upper extremities and 3/5 in both lower 
extremities with toes downgoing.  There was no clubbing, 
cyanosis or pedal edema.  The veteran had a wide-based gait 
without cerebellar signs.  There were sensory changes 
throughout both lower extremities despite good strength.  It 
was noted that the veteran was chronically depressed 
secondary to his disabling condition and that Wellbutrin only 
helped some.   The veteran was admitted for IV steroids and 
pain control.  During the course of his hospitalization, the 
veteran was provided a psychiatric consultation.  His 
examiner noted that the veteran was indifferent to the 
interview, but generally answered questions.  Thought content 
process was linear and goal directed.  The veteran denied 
homicidal/suicidal ideation, plan or intent.  He voiced 
frustration and desire for relief from pain.  He said that he 
sleeps on and off and that he has trouble staying asleep.  
His appetite was noted to be good.  His mood was irritable 
and grumpy.  He reported having worries but denied anxiety.  
His examiner noted that according to record the veteran has 
had symptoms of sadness, lack of optimism, ahedonia, and lack 
of energy.  Mood disorder due to general medical condition 
due to of multiple sclerosis was the diagnosis.  The veteran 
was switched to Celexa for management of his depression.  
Further examination of the veteran during the course of this 
hospitalization noted that he was alert and oriented to 
person, place, and time.  Mood was depressed with appropriate 
affect and occasionally tearful.  He tended to lose 
concentration sometimes during conversation (i.e. could not 
remember what he was previously talking about at times.)   On 
ophthalmic examination, no hemorrhages were seen bilaterally 
and there was no optic disc pallor, bilaterally.  Examination 
of the cranial nerves found symmetrical forehead wrinkle.  
The veteran's, pupils were equal and reactive to light.   
Extraocular movements were intact, bilaterally.  Hearing was 
intact in the right ear.  The veteran was unable to hear snap 
in the left ear.  Facial sensation was intact, bilaterally.  
The veteran's smile was symmetric and his tongue was midline.  
The palate was elevated and symmetric.  The veteran had a 
mildly diminished shoulder shrug that was symmetric (4/5).  
Visual acuity was 20/200 in the right eye.  The veteran was 
unable to read any parts of the eye chart with his left eye.  
On motor examination, the veteran had good muscle tone with 
no atrophy seen in both upper and lower extremities.  
Strength was 4/5 and symmetric in upper extremities.  The 
veteran was able to move his lower extremities and walk a few 
steps; however, his gait was affected by pain as reported by 
the veteran.  Motor strength in the lower extremities was 
3/5.  Biceps, triceps, and brachioradilis reflexes were 2+ 
and symmetric.  Right knee reflex was more brisk than left 
knee reflex and overall lower extremity reflexes were more 
brisk than upper extremity reflexes.  Sensation of pain, 
temperature, and vibration were intact and symmetric in both 
upper and lower extremities.  An MRI of the neck and spine 
was interpreted to reveal a focal area of involvement with 
multiple sclerosis at the upper cervical spinal cord, at the 
level of the C2 vertebra.  There was also mild spinal cord 
compression at the C5-6 level on the right due to a small 
disc protrusion.  During the course of this hospitalization, 
the veteran's leg pain improved gradually.  He was discharged 
in early October 2003 reportedly feeling near baseline.

On his most recent VA neurological examination in February 
2004, the veteran was noted to be alert, attentive, coherent, 
cooperative, and pleasant.  There was bilateral internuclar 
opthalmoplegia.  The veteran was able to detect finger wag in 
all quadrants on confrontation.  There was a perception of 
cold impaired on the veteran's left face.  There was no 
temporomandibular joint dysfunction tenderness and left 
facial weakness of the central type.  His palate was elevated 
in midline.  There was mild dysarthria.  There was tongue 
tremor as well as tremor of extended fingers with finger-nose 
ataxia.  There was a Lhermitte's sign with neck flexion.  
Muscle tone was variable.  There was mild muscular atrophy.  
The right upper extremity orbited the left upper extremity.  
Strength was 4/5 in both the upper and lower extremities, 
bilaterally.  Deep tendon reflexes were 2+ in both upper 
extremities and the knees and 1+ in the ankles.  There was 
Rombergism with gait ataxia.  Sensory examination noted 
variable responses between right /left to cold/touch stimuli.  
There was decreased perception of cold and vibration from 
knees distally downward.

In April 2004 it was noted that the veteran had been followed 
by neurology for chronic pain in his lower back and legs 
attributable to multiple sclerosis.  The veteran reported 
that his current medications were working well - controlling 
his multiple sclerosis and pain. 

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
 
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994). Evaluation of disabilities based 
upon manifestations not resulting from service- connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited. 38 C.F.R. § 
4.14 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 4.3 (2004).

A.  The lower extremities 

The RO has evaluated the veteran's lower extremity disorders 
separately at the 20 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Under this section, moderate incomplete paralysis of the 
sciatic nerve warrants a 20 percent evaluation. In cases of 
moderately severe incomplete paralysis, a 30 percent 
evaluation is assigned.  The term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. Id. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. Id. The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, the ratings 
are combined with application of the bilateral factor. Id.

The above pertinent medical findings show that the veteran 
does not have complete paralysis of the sciatic nerve. 
Rather, the medical evidence summarized above shows that the 
peripheral neuropathy in the both lower extremities primarily 
manifests sensory disturbances with complaints of weakness as 
noted on his VA hospitalization in September 2003.  Further 
evidence that the peripheral neuropathy in the right and left 
lower extremities primarily manifests sensory disturbances 
includes examination findings that indicate that the 
veteran's reflexes and pulses remain intact and that he has 
good muscle tone with no and/or mild atrophy. As the 
involvement of the nerve is wholly sensory, the rating may be 
at the most, for the moderate degree (for which the veteran 
is currently in receipt of as the evidence shows loss of 
sensation to cold and vibration below both knees). 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520. As such, the veteran is not 
entitled to the next higher rating of 40 percent for 
moderately severe incomplete paralysis for either lower 
extremity under Diagnostic Code 8520. 

In assigning a 20 percent evaluation for the right lower 
extremity disorder, the RO has also made a reference to 
Diagnostic Code 8018. Under this Diagnostic Code, a minimum 
evaluation of 30 percent is assigned in cases of multiple 
sclerosis. The Board observes, however, that the combined 
evaluations for the veteran's multiple service connected 
disabilities resulting from multiple sclerosis is well in 
excess of the required 30 percent, so no further 
consideration of this particular code section is necessary.

Overall, the Board is aware that the veteran has had 
significant symptoms in both lower extremities during the 
pendency of this appeal, but the evidence of record, on 
balance, does not support the finding that either lower 
extremity disorder is more than moderately disabling in 
degree. Consequently, the preponderance of the evidence is 
against the veteran's claims for evaluations in excess of 20 
percent for impairment of the right and left lower 
extremities, due to multiple sclerosis, and these claims must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims. See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

B.  Left side of face.

The RO has evaluated the veteran's residuals of his multiple 
sclerosis affecting the left side of his face at the 10 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8207 
for the seventh (facial) cranial nerve.

The Rating Schedule provides ratings for disability of the 
seventh (facial) cranial nerve when there is evidence of 
moderate incomplete paralysis (10 percent), severe incomplete 
paralysis (20 percent), or complete paralysis of the nerve 
(30 percent). See 38 C.F.R. § 4.124a, Diagnostic Code 8207. 
It is noted that the rating is dependent upon the relative 
loss of innervation of facial muscles.

Based upon the evidence of record, the Board finds the 
veteran's left facial nerve paralysis is presently manifested 
by moderate incomplete paralysis of the seventh cranial 
nerve. The veteran's VA examiner in June 1999 noted altered 
sensation to light touch and sharp stick.  The veteran has no 
asymmetry of facial muscle function and only minimal or 
subtle left facial weakness as well as a perception of cold 
impairment. The Board finds these findings are more 
indicative of moderate incomplete paralysis then severe 
incomplete paralysis. Therefore, entitlement to a higher 
rating for left facial nerve paralysis is not warranted.

C.  Cervical spine

The RO has evaluated the veteran's residuals of his multiple 
sclerosis affecting the cervical spine at the 10 percent rate 
under 38 C.F.R. § 4.124a, Diagnostic Code 5237 for cervical 
strain.

The diagnostic criteria used to evaluate spinal disabilities 
and disorders have been changed during the course of this 
appeal. They were amended effective September 26, 2003. See 
68 Fed. Reg. 54,454-58 (August 27, 2003). The veteran was 
provided the new criteria in the most recent SSOC that was 
issued in November 2004.

Prior to September 26, 2003, cervical spine disability was 
rated under the criteria set out in Diagnostic Code 5290, 
where slight limitation of motion of the cervical segment of 
the spine warrants a 10 percent evaluation. A 20 percent 
evaluation requires moderate limitation of motion. A 30 
percent evaluation is assigned for severe limitation of 
motion. Id.

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the Rating 
Schedule. Rather than applying a mechanical formula, the VA 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2005). 

Additionally, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Because the veteran did not fracture a segment of the 
cervical spine and because he has not been diagnosed as 
suffering from favorable or unfavorable ankylosis or 
favorable/unfavorable angle ankylosis, and his service- 
connected cervical spine disability does not involve 
intervertebral disc syndrome the rating criteria at 38 C.F.R. 
Part 4, Diagnostic Codes 5285, 5286, 5287, 5293 (prior to 
September 26, 2003) are not for application. The same is true 
for diagnostic codes 5235, 5238, 5240, 5241, and 5243 of 38 
C.F.R. Part 4 (after September 25, 2003) (the changed or new 
rating criteria).

Under the new criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating; unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating; forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
warrants a 30 percent rating; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees 
or the combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent evaluation; and, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees warrants a 10 percent evaluation. 

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees. See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran. See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date. Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). For any date prior to September 26, 
2003, VA cannot apply the revised regulations.

Here the evidence summarized above, while showing findings 
reflective of cervical spine impairment due to multiple 
sclerosis manifested by MRI findings at the upper cervical 
spinal cord as well as a persistent Lhermitte's sign, the 
medical does not provide a showing of moderate limitation of 
motion of the cervical spine, which is necessary in this case 
to rate the veteran's cervical disability at a rating in 
excess of 10 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (prior to September 26, 2004). The same evidence does 
not indicate that the veteran's forward flexion is greater 
than 15 degrees but not greater than 30 degrees, or that his 
combined range of motion is not greater than 170 degrees, or 
that there is muscle spasms/guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Therefore, even though there is evidence of cervical spine 
involvement, the evidence of record is not compatible with a 
finding that an increased evaluation for the veteran's 
residuals of multiple sclerosis involving the cervical spine 
is warranted.

D. Depression/mood disorder

The RO has evaluated the veteran's residuals of his multiple 
sclerosis affecting his mentation at the 10 percent rate 
under 38 C.F.R. § 4.124a, Diagnostic Code 9434 for major 
depressive disorder.

Under Diagnostic Code 9434 for evaluating depression, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). A 
50 percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A review of the medical evidence does not show that the 
veteran's depression "more nearly approximates" the criteria 
required for a 30 percent evaluation. See 38 C.F.R. § 4.7. 
The medical evidence shows that the veteran has been noted by 
his VA physicians to be chronically depressed secondary to 
his service-connected multiple sclerosis.  When hospitalized 
in September 2003, the veteran was found to be alert and 
cooperative.  His quality and rate of speech were not shown 
to be abnormal.  He exhibited a degree irritability and lack 
of optimism but denied anxiety. There were no indications of 
delusions and/or hallucinations.  His thought process was 
linear and goal directed.  He was oriented times three.  
While the veteran reported sleep impairment, there was 
otherwise no evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, which 
would warrant a 30 percent evaluation under Diagnostic Code 
9434.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a rating in excess of 10 percent for 
depression, must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
ORDER

An increased evaluation for residuals of multiple sclerosis 
of the left lower extremity is denied.

An increased evaluation for residuals of multiple sclerosis 
of the right lower extremity is denied.

An increased evaluation for residuals of multiple sclerosis 
to the left side of face is denied.







An increased evaluation for residuals of multiple sclerosis 
of the cervical spine is denied.

An increased evaluation for depression/mood disorder as a 
residual of multiple sclerosis is denied.



	                        
____________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


